DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed Fresnel condenser lens arranged on the upper end of the first pair of inner reflective elements along with a Fresnel astigmatism lens arranged between the first pair of inner reflective elements in claim 2 and the claimed second pair of inner reflective elements arranged between the second pair of outer reflective elements and facing different directions from the first pair of inner reflective elements along with a Fresnel astigmatism lens arranged between the first pair of inner reflective elements in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Line 13 of claim 1 is suggested to be amended to “the first pair of inner reflective elements” for consistency and form.
Line 16 of claim 1 is suggested to be amended to “is substantially perpendicular” and line 17 of claim 1 is suggested to be amended to “towards the light receiving surface” for grammar and form.
Line 3 of claim 2 is suggested to be amended to “is substantially parallel” and line 4 of claim 2 is suggested to be amended to “towards the light receiving surface” for grammar and form.
Appropriate correction is required.
Claim Interpretation
The limitation “Fresnel astigmatism lens” in the claims is being construed to include any Fresnel lens as the claims do not specify a particular type of astigmatism and all Fresnel lens include minor imperfections or manufacturing defects that cause some degree of astigmatism. If applicant wishes to claim a more particular Fresnel lens having a particular structure, applicant should amend the claims to reflect such a structure.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 requires a Fresnel condenser lens arranged on the upper end of the first pair of inner reflective elements. However, as claim 1 requires a Fresnel astigmatism lens arranged between the first pair of inner reflective elements, it appears the claimed invention as set forth in claim 1 is directed to the embodiment as shown in Figure 4, where the instant specification has only described a Fresnel astigmatism lens arranged between the first pair of inner reflective elements in Figure 4 and a Fresnel condenser lens arranged on the upper end of the first pair of inner reflective elements in Figure 2, such that nowhere states the two features can be combined into one embodiment especially in the disclosure on page 9 of the specification and it would not make sense to have both a Fresnel condenser lens arranged on the upper end of the first pair of inner reflective elements and a Fresnel astigmatism lens arranged between the first pair of inner reflective elements. It is also unclear how the two lenses would be arranged if they are to be within the same embodiment.
	Claim 7 recites the second pair of inner reflective elements arranged between the second pair of outer reflective elements and facing different directions from the first pair of inner reflective elements. However, as claim 1 requires a Fresnel astigmatism lens arranged between the first pair of inner reflective elements, it appears the claimed invention as set forth in claim 1 is directed to the embodiment as shown in Figure 4, where the instant specification has only described a second pair of inner reflective elements arranged between the second pair 
Therefore, the specification fails to provide antecedent basis for the claims subject matter in claims 2 and 7. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the faces thereof" in lines 3 and 7.  There is insufficient antecedent basis for this limitation in the claim because no faces thereof had been previously established for the first pair of outer reflective elements nor the first pair of inner reflective 
Claim 1 further recites the limitation “the ends of each pair of tilted reflective elements” in line 9, “the upper ends thereof” in line 10, “the lower ends of the first pair of outer reflective elements” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim because no ends of each pair of tilted reflective elements was previously established before the recitation of the limitation. 
Claim 4 recites the limitation "the light receiving surface of the solar energy utilization device closing the lower ends of the first pair of outer reflective elements" in lines 4-5.  It is unclear what is meant by the surface “closing” ends of a pair of elements. Clarification is required. For the purpose of examination, the limitation has been interpreted to mean the surface connects the ends of a pair of elements. 
Claim 6 recites the limitation "the sides of the first pair of outer reflective elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim as no particular sides of the first pair of outer reflective elements has been identified in the claim nor the claim from which it depends upon. 
Claim 6 also recites “the two pairs of outer reflective elements are enclosed in a trumpet shape” in lines 5-6. It is unclear what it meant by “enclosed in a trumpet shape” as it appears to mean the two pairs of outer reflective elements enclose something in a trumpet shape. However, it is best understood by one of ordinary skill in the art that a trumpet shape comprises many different parts such as the bell, valves, slide, mouthpiece and pipes, such that 
Claim 7 recites the limitation "the second pair of inner reflective elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim because no second pair of inner reflective elements has been recited in the claim nor the claims from which it depends upon.
Claim 9 recites the limitations "an outer reflective element" and “an inner reflective element” in lines 2 and 4.  It is unclear if the limitations are referring to one of the outer reflective elements or inner reflective elements that were previously recited in claim 1, and if so, which one of the plurality of reflective elements, or if the limitations are referring to another outer reflective element or inner reflective element. Clarification is required.
Claim 11 recites the limitation "the photovoltaic panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim because no photovoltaic panel has been recited in the claim nor claims it depends upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 2481784; see English machine translation) in view of Meinel et al. (US 4,131,485).
Regarding claim 1, Wu discloses a light-concentrating solar energy system (see Figure 1), comprising: 
a first pair of outer reflective elements (condenser 2 disclosed to be metal mirrors or glass mirrors; [0035]) including two reflective elements which are arranged opposite to each other in a tilted manner (see Figure 1), the faces thereof facing each other being reflective surfaces (see Figure 1); 
a first pair of inner reflective elements (condenser 3 disclosed to be metal mirrors or glass mirrors; [0035]) arranged between the first pair of outer reflective elements and including 
wherein the ends of each pair of tilted reflective elements forming a larger opening are the upper ends thereof (see Figure 1), the upper ends face a direction in which sunlight is incident (see Figure 1), and each reflective surface is a plane or a curved surface (see Figure 1); 
a solar energy utilization device (light distributor 6 comprising solar energy battery on the surface; [0037]), a light receiving surface thereof arranged at the lower ends of the first pair of outer reflective elements (see Figure 1), and the first inner reflective elements being arranged above the light receiving surface (see Figure 1); and 
another pair of reflective elements (parabolic lens condenser 5) arranged between the first pair of inner reflective elements (in the vertical direction) and substantially perpendicular to the light receiving surface of the solar energy utilization device for deflecting sunlight toward the light receiving surface (see Figure 1).
While Wu discloses the parabolic lens condenser 5 can be a glass mirror ([0035]), the reference does not expressly disclose the parabolic lens condenser can be a Fresnel astigmatism lens.
Meinel discloses a light-concentrating solar energy system (see Figure 4) comprising a parabolic lens condenser (reflector 6; C8/L11-14) arranged substantially perpendicular to the light receiving surface of a solar energy utilization device (8) for deflecting sunlight toward the light receiving surface (see Figure 4; C5/L5-24), wherein the parabolic lens condenser can be a Fresnel lens (C4/L43-48).
prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
It is noted that the Fresnel lens as mentioned above is being interpreted to be a Fresnel astigmatism lens as claimed, as set forth in the “Claim Interpretation” section.
Regarding claim 4, modified Wu discloses all the claim limitations as set forth above, and further discloses a transparent top cover (transparent plate 8; [0038]) which closes the upper ends of the first pair of outer reflective elements (see Figure 1), the light receiving surface of the solar energy utilization device closing the lower ends of the first pair of outer reflective elements (see Figure 1).
Regarding claim 6, modified Wu discloses all the claim limitations as set forth above, and further discloses a second pair of outer reflective elements (secondary reflector 10) including two reflective elements which face one another in a tilted manner and are respectively arranged on the sides of the first pair of outer reflective elements so that the two pairs of outer reflective elements are enclosed in a trumpet shape (see Figure 1).
claim 8, modified Wu discloses all the claim limitations as set forth above, and further discloses at least one extended reflective element (secondary reflector 10) extending upward from the upper end of any outer reflective element (see Figure 1).
Claims 2, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 2481784; see English machine translation) in view of Meinel et al. (US 4,131,485), as applied to claims 1 and 4 above, and further in view of Linke et al. (US 2009/0107541).
Regarding claim 2, modified Wu discloses all the claim limitations as set forth above, and further discloses a transparent plastic or glass plate as a cover plate (8; [0038]) arranged on the upper end of the first pair of inner reflective elements and substantially parallel to the light receiving surface of the solar energy utilization device (see Figure 1), but the reference does not expressly disclose the transparent plastic or glass plate is a Fresnel condenser lens for converging sunlight toward the light receiving surface.
Linke discloses a light-concentrating solar energy system (10) comprising a pair of outer reflective elements in a tilted manner (24; see Figure 5), a pair of inner reflective elements arranged between the pair of outer reflective elements in a tilted manner (32; see Figure 5), a solar energy utilization device (18) arranged at the lower ends of the pair of outer reflective elements (see Figure 5), and a Fresnel condenser lens (42; [0031]) arranged on the upper end of the pair of inner reflective elements (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as using a Fresnel condenser lens as a top cover for the light-concentrating solar energy system, as taught by Linke above, so that light over a large surface area can be concentrated into a smaller prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
	Regarding claim 5, modified Wu discloses all the claim limitations as set forth above, and further discloses and further discloses a transparent plastic or glass plate as a cover plate (8; [0038]), but the reference does not expressly disclose the transparent top cover is a Fresnel condenser lens.
Linke discloses a light-concentrating solar energy system (10) comprising a pair of outer reflective elements in a tilted manner (24; see Figure 5), a pair of inner reflective elements arranged between the pair of outer reflective elements in a tilted manner (32; see Figure 5), a solar energy utilization device (18) arranged at the lower ends of the pair of outer reflective elements (see Figure 5), and a Fresnel condenser lens (42; [0031]) arranged on the upper ends of the pair of outer reflective elements (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as using a Fresnel condenser lens as a top cover for the light-concentrating solar energy system, as taught by Linke above, so that light over a large surface area can be concentrated into a smaller area before it reaches the pair of inner reflective elements to be focused even more onto the prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Regarding claim 10, modified Wu discloses all the claim limitations as set forth above, and further discloses the solar energy utilization device includes a photovoltaic conversion device (as set forth above), but the reference does not expressly disclose a heat sink or a heat absorption container arranged below the photovoltaic conversion device and thermally connected to the photovoltaic conversion device.
Linke discloses the solar energy utilization device includes a photovoltaic conversion device (18 is a photovoltaic cell), and further includes a heat sink (20) or a heat absorption container arranged below the photovoltaic conversion device and thermally connected to the photovoltaic conversion device ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as incorporating a heat sink or heat absorption container arranged below the photovoltaic conversion device, as taught by Linke above, so that heat generated by the photovoltaic conversion device can be dissipated away from the photovoltaic conversion device, where it is well known in the art that a photovoltaic conversion device that receives highly concentrated light generates a lot of heat, which inhibits the efficiency of the photovoltaic conversion device, prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 2481784; see English machine translation) in view of Meinel et al. (US 4,131,485), as applied to claim 1 above, and further in view of Shan et al. (US 2007/0251569).
Regarding claim 9, modified Wu discloses all the claim limitations as set forth above, and further discloses each angle between an outer reflective element and the light receiving surface of the solar energy utilization device is greater than or equal to each angle between an inner reflective element and the light receiving surface of the solar energy utilization device (see condensers 2 and 3 in Figure 1), wherein the reflective surfaces are parabolic or curved ([0029] and [0034]), but the reference does not expressly disclose each reflective surface is a plane.
Shan further discloses the reflective surfaces can be parabolic or flat (see Figures 3A, 3B, 8A, 9 and 12B) as the focusing lens can be a circular or square shape ([0070]).
It is well known in the art that the reflective surfaces of a light-concentrating solar energy system can have a variety of shapes of configurations, including parabolic, elliptical, hyperbolic, and flat surfaces, as set forth by Shan above.  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the reflective surfaces of modified Wu from parabolic or curved to planar reflective surfaces as taught by Shan.  One of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 2481784; see English machine translation) in view of Meinel et al. (US 4,131,485) and further in view of Linke et al. (US 2009/0107541), as applied to claim 10 above, and further in view of Shan et al. (US 2007/0251569).
Regarding claim 11, modified Wu discloses all the claim limitations as set forth above, but the reference does not expressly disclose the solar energy utilization device further includes a thermoelectric conversion device arranged on a heat conduction path of the photovoltaic panel for heat dissipation. 
Shan discloses a light-concentrating solar energy system (see Figure 4B) comprising a photovoltaic conversion device, a heat sink arranged below the photovoltaic conversion device, and a thermoelectric conversion device arranged on a heat conduction path of the photovoltaic panel for heat dissipation (see Figure 11B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as incorporating a thermoelectric conversion device arranged on a heat conduction path of the photovoltaic panel for heat dissipation, as taught by Shan above, so that waste heat generated from the concentrating of light on the photovoltaic conversion devices can be used to be converted to usable electricity as well as longer wavelength portions of solar radiation that are prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721